Citation Nr: 0611812	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.  

2.	Entitlement to service connection for benign prostatic 
hypertrophy.  

3.	Entitlement to service connection for onychomycosis.  

4.	Entitlement to an effective date earlier than March 13, 
2002 for, an award of service connection for erectile 
dysfunction, rated noncompensable.  

5.	Entitlement to an effective date earlier than March 13, 
2002, for an award of special monthly compensation on account 
of the loss of use of a creative organ.  

6.	Entitlement to an effective date earlier than May 9, 2001, 
for an award of service connection for diabetes mellitus, 
rated 20 percent disabling.  

7.	Entitlement to an effective date earlier than May 9, 2002 
for, an award of service connection for bilateral hearing 
loss, rated noncompensable.  

8.	Entitlement to an effective date earlier than March 28, 
2003, for a total rating by reason of individual 
unemployability due to service connected disabilities.  

9.	Entitlement to a rating in excess of 10 percent for 
coronary artery disease prior to March 28, 2003, and rated 60 
percent thereafter.  

10.	Entitlement to a rating in 
excess of 20 percent for diabetes mellitus.  

11.	Entitlement to an increased 
(compensable) rating for  hypertension.  

12.	Entitlement to an increased 
(compensable) rating for bilateral hearing loss.  

13.	Entitlement to an increased 
(compensable) rating for  erectile dysfunction.  

14.	Entitlement to special monthly 
compensation on account of the need for the aid and 
attendance of another or being housebound.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  He has been certified as having served in 
the Republic of Vietnam during this time.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for peripheral neuropathy of 
the left upper extremity and special monthly compensation on 
account of the need for the aid and attendance of another or 
being housebound  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Benign prostatic hypertrophy was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

2.  Onychomycosis was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

3.  On March 28, 2002, the veteran underwent stress testing 
that showed a left ventricle ejection fraction of 42 percent.  

4.  The symptoms of the veteran's hypertension are not 
separate and distinct symptoms from his service-connected 
coronary artery disease.  

5.  The veteran currently takes oral medication and insulin 
therapy and has been placed on a restricted diet for his 
diabetes mellitus; he has not had restriction of his 
activities.  

6.  The veteran had near-complete atrophy of the testicles, 
with the need to use medication to reach and maintain and 
erection, without penile deformity.  

7.  The veteran's hearing acuity is manifested by average 
pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz 
of 58 decibels in the right ear and 51 decibels in the left 
ear.  Speech recognition ability 84 percent correct in the 
right ear and 96 percent correct in the left ear.  

8.  The veteran's claim for service connection for diabetes 
due to herbicide exposure, was received on May 9, 2002.  The 
RO backed up the effective date to May 9, 2001, based on 
liberalizing criteria.

9.  Erectile dysfunction and loss of use of a creative organ 
was first demonstrated in the record on March 13, 2002.  

10.  The veteran's claim for service connection for bilateral 
hearing loss was received by VA on May 9, 2002.  

11.  The veteran met the criteria for a total rating based 
upon individual unemployability due to service connected 
disabilities from the effective date of his award of an 
increased rating for coronary artery disease and 
hypertension, as of March 28, 2002. 


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Onychomycosis was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  The criteria for an evaluation of 60 percent is warranted 
for the period beginning March 28, 2002, but no earlier, for 
coronary artery bypass.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Codes 7005, 7017 
(2004).

4.  The criteria for a compensable evaluation for 
hypertension have not been demonstrated.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 4.14, 4.25, 4.104 Diagnostic Code 
7101; Esteban v. Brown, 6 Vet. App. 259 (1994).  

5.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Code 7913 (2002).

6.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Code 7522 (2005).

7.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

8.  An effective date earlier than May 9, 2001, for the award 
of service connection for diabetes mellitus, Type II, based 
on herbicide exposure, may not be assigned. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.159, 3.400 (2005).

9.  An effective date earlier than March 13, 2002 for the 
award of service connection for erectile dysfunction, and an 
award of special monthly compensation on account of the loss 
of use of a creative organ, may not be assigned. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

10.  An effective date earlier than May 9, 2002, for the 
award of service connection for bilateral hearing loss, may 
not be assigned. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).

11.  The proper effective date for an award of a total rating 
based on individual unemployability due to service connected 
disability is March 28, 2002, but no earlier.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2002, September 2003, and 
June 2004, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
regarding the claims for earlier effective dates of the 
awards, the disposition of these issues are matters of law.

Claims for Service Connection

The veteran is seeking service connection for benign 
prostatic hypertrophy, which he believes to be a precursor to 
prostate cancer and for onychomycosis, which he claims to be 
related to a fungus infection that he had while in service in 
Vietnam.  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Review of the service medical records shows no complaint or 
manifestation of a prostate disorder or a fungus infection of 
the feet.  The separation examination is negative for 
pertinent findings or complaints.  While the veteran has 
recently had numerous disabilities service connected by 
virtue of his presumed exposure to the defoliant Agent Orange 
during service, neither benign prostatic hypertrophy or 
onychomycosis are disabilities that may be so presumed.  It 
is noted that while prostate cancer may be so presumed, 
benign prostatic hypertrophy is not among those disabilities.  
See 38 C.F.R. §§ 3.307, 3.309.  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  Medical evidence of treatment subsequent to 
service does not show these disabilities until the veteran's 
current claim for service connection, which was submitted in 
2002.  As these two conditions were not manifested in service 
or for many years thereafter, service connection may not be 
established.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The RO rated the veteran's service-connected coronary artery 
bypass and hypertension separately, assigning a 10 percent 
rating for the bypass grafting under the provisions of 38 
C.F.R. § 4.104; Diagnostic Code 7017; and a noncompensable 
rating for the hypertension, under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101.  

With documented coronary artery disease resulting in chronic 
congestive heart failure, or work load of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is warranted.  
With more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent rating 
is warranted.  With a workload greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray, a 30 
percent rating is warranted.  A 10 percent rating is 
warranted for workload greater than 7 METs but not greater 
than 10 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required. 
38 C.F.R. § 4.104, Code 7005 (2005).

Under Diagnostic Code 7017, coronary artery bypass surgery is 
rated as follows: A 100 percent rating is warranted for three 
months following hospital admission for surgery.  Thereafter, 
a 100 percent rating is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. A 60 percent rating is warranted for more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent. A 30 percent rating 
is warranted where there is a workload of greater than 5 METs 
but not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent rating is warranted 
for workload greater than 7 METs but not greater than 10 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required. 38 C.F.R. § 
4.104, Diagnostic Code 7017.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 
(2).

From the date of receipt of claim in May 2001 to May 24, 
2002, the veteran was rated as 10 percent disabling for his 
coronary artery disease.  From May 24, 2002, to September 
2002, the veteran was assigned a 100 percent rating on the 
basis that he had undergone a two vessel bypass grafting 
procedure on May 24, 2002.  The 10 percent rating was based 
upon reports of VA outpatient treatment, dated from January 
to April 2002 and a VA compensation examination, dated in 
December 2002.  Other pertinent evidence includes private 
medical records from 1997 and 1998 showing that the veteran 
had undergone a two stent implant procedure in August 1997 
and was given a stress test showing scintigraphic evidence 
for an area of inferoapical ischemia in May 1998.  A stress 
physiology test was conducted on March 28, 2002.  The report 
shows this testing was terminated after nine minutes due to 
shortness of breath and leg pain and fatigue, but no 
shortness of breath.  At that time, the overall left 
ventricle function was mildly reduced with an ejection 
fraction of 42 percent.  The examination in December 2002 
included a treadmill stress test that was interpreted as 
being negative, with MET levels to be greater than 8.  
Effective in March 2003, the evaluation for coronary artery 
disease, status post coronary bypass grafting, was increased 
to 60 percent disabling on the basis that stress testing 
showed an ejection fraction of 42 percent during that month.  
Later testing, performed in August 2003, showed left atrial 
enlargement and an ejection fraction of 44 percent.  

The veteran met the criteria for a 60 percent evaluation on 
the basis of arteriosclerotic heart disease prior to the 
coronary artery bypass grafting procedure performed in May 
2002.  The ejection fraction of only 42 percent shown on 
March 28, 2002 clearly is sufficient for a 60 percent 
evaluation to be assigned at that time.  Subsequent 
evaluations, including the compensation examination in 
December 2002, do not demonstrate chronic congestive heart 
failure; a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  As such a rating in excess of 60 percent 
for the veteran's heart disease is not warranted.  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (2005).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

At that time, it was reported for clinical purposes that the 
veteran had been on medication for his hypertension and 
coronary artery disease prior to his bypass grafting 
procedure in May 2002.  After that procedure, the was told 
that he did not require the medication and was not taking it, 
although it was noted that it could be reinstituted.  VA 
outpatient treatment records, dated through August 2003 do 
not show a recurrence of the need for medication.  The record 
shows that the veteran was taking medication for his 
hypertension until he underwent a bypass grafting procedure 
in May 2002.  Under the regulations applicable to evaluation 
of hypertension, a 10 percent rating is warranted for the 
need to take medication.  However, ratings for heart disease 
include the need for medication in the 10 percent evaluation 
for that disorder.  This rating is essentially predicated 
upon the same symptomatology as the 10 percent rating 
assigned for hypertension.  As noted, the veteran has now 
been assigned a 60 percent rating on the basis of coronary 
artery disease, including the hypertension and residuals of a 
bypass grafting procedure.  Under these circumstances, a 
separate 10 percent evaluation for hypertension is not 
warranted.  

For diabetes mellitus that is manageable by restricted diet 
only, a 10 percent rating is warranted.  For diabetes 
mellitus requiring insulin and restricted diet, or; requiring 
an oral hypoglycemic agent and a restricted diet, a 20 
percent rating is warranted.  For diabetes mellitus requiring 
insulin, a restricted diet and regulation of activities, a 40 
percent rating is warranted.  For diabetes mellitus, 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, a 60 percent rating is warranted.  For Diabetes 
mellitus, requiring more than one daily injection of insulin, 
restricted diet, and regulations of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, a 100 percent rating is 
warranted.  38 C.F.R. § 4.119, Code 7913.

An examination was conducted by VA in December 2002.  At that 
time, he was diagnosed with diabetes in 1988.  He had never 
been admitted to the hospital for diabetic ketoacidosis, 
hyperosmolar state, or hypoglycemia.  He stated that he 
tested his blood sugar at home and it normally was within 130 
and 230.  He stated that he was not very compliant with his 
dietary regimen, although he was supposed to be on 
carbohydrate restrictions.  He stated that his diabetes had 
not caused him any restriction in his activities.  He 
complained of bilateral foot numbness.  He denied bladder or 
bowel dysfunction and had no urinary incontinence.  He took 
oral medication and insulin as part of his diabetic regimen.  
He stated that he had no diabetic retinopathy and had never 
had ulcerations of the skin.  On neurologic evaluation, there 
was decreased sensation of both feet from the mid feet, 
distally.  The pertinent diagnosis was diabetes mellitus, 
type 2.  Additional VA outpatient treatment records show that 
the veteran continues on medication for his diabetes 
mellitus, without restriction of activities.  

The veteran's diabetes requires insulin and oral mediation 
for treatment and he is on a restricted diet.  He does not 
report having restriction of his activities due to his 
diabetes.  As such, he has not met the necessary criterion 
for a rating in excess of his current 20 percent evaluation 
and an increased rating is not warranted.  

A 20 percent evaluation is warranted for loss of erectile 
power, with penile deformity.  38 C.F.R. § 4.115b, Code 7522.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
no-percent evaluation, a no-percent evaluation will be 
assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  

On examination by VA in December 2002, the veteran stated 
that he had erectile dysfunction and was unable to achieve 
and maintain an erection without the help of medication.  He 
was noted to have near-complete atrophy of both testicles, 
with no herniation, but penile tone was normal.  

The veteran has not exhibited penile deformity that 
accompanies his loss of erectile power.  The criteria for a 
compensable rating clearly shows that this is necessary for 
the minimal 20 percent evaluation.  Under these 
circumstances, a compensable rating is not warranted.  It is 
noted that he has been assigned special monthly compensation 
benefits based on the loss of use of a creative organ.

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in January 2003.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
30
55
70
75
Left ear
30
40
60
75

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 58 
decibels in the right ear and 51 decibels in the left ear.  
Speech recognition ability 84 percent correct in the right ear 
and 96 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss. 

Earlier Effective Dates

The veteran is claiming an earlier effective date for several 
of the service connection awards that have been made by the 
RO.  These include disabilities that are the result of his 
exposure to the defoliant Agent Orange in service, as well as 
a disability for which service connection was awarded on a 
direct basis because it was found that this disorder was 
related to service.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.151 (2005).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  Benefits are generally awarded based on the "date of 
receipt" of the claim.  38 C.F.R. §§3.1(r), 3.400 (2005).  
The effective date of a grant of disability compensation, 
such as based on a grant of service connection, is the day 
following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim, or the date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2)(i) (2005).

In 2000, VA requested that the National Academy of Science 
(NAS) assess whether there was a connection between exposure 
to Agent Orange and the subsequent development of Type II 
diabetes.  After the NAS issued its report concluding that 
such connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes with an effective date of July 9, 2001.  See Fed. 
Reg. 23,166-69 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.  

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption, which has been set as May 8, 2001.  

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or  VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  Id.

Review of the record shows that the veteran's formal claim 
for compensation was received at the RO on May 9, 2002, the 
veteran identified Type II diabetes mellitus resulting from 
herbicide exposure as among the disabilities for which he was 
seeking service connection.  Medical records show that 
diabetes was diagnosed prior to the date of claim.  
Therefore, the proper effective date for the grant of service 
connection is one year prior to the receipt of that claim, 
May 9, 2001.  

The veteran contends that he should be awarded an effective 
date for service connection for his diabetes mellitus and for 
the disabilities service connected as secondary to diabetes 
many years earlier because he this was when he was first 
diagnosed as having the disorder.  With respect to this 
contention, however, the application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The effective date can not be 
prior to the effective date of the regulations.

Regarding the veteran's claim that the award for erectile 
dysfunction and related award for special monthly 
compensation on account of the loss of use of a creative 
organ, it is noted that a review of medical evidence of 
record first demonstrates erectile dysfunction in a report of 
VA outpatient treatment dated on March 13, 2002.  This 
represents the date entitlement arose for these awards.  As 
such, an effective date prior to this time is not warranted.  
Regarding the veteran's claim for an earlier effective date 
for an award of service connection for bilateral hearing 
loss, the earliest date that may be awarded is the date of 
the veteran's claim, May 9, 2002.  As noted, where there is 
no entitlement under the law to the benefit sought, the 
appeal must be denied.  Id.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The veteran was granted a total rating based on individual 
unemployability by rating decision dated in September 2003 on 
the basis that he met the schedular criteria for the award of 
this benefit.  The effective date was assigned as March 28, 
2003, which was determined to be the effective date of a 60 
percent rating for coronary artery disease, status post 
coronary artery bypass grafting surgery.  As previously 
noted, it has been determined herein, that the veteran 
actually met the criteria for a 60 percent rating at the time 
he first showed medical evidence thereof, on the March 28, 
2002 stress test results that demonstrated a left ventricle 
ejection fraction of only 42 percent.  Thus, the veteran met 
the criteria for a total rating based upon individual 
unemployability from the effective date of his award this 
increased rating effective March 28, 2002, but no earlier.  
Prior to that date it was not shown that he was unemployable 
due to service connected disorder, nor were the schedular 
criteria met as of that date.




ORDER

Service connection for benign prostatic hypertrophy is 
denied.  

Service connection for onychomycosis is denied.  

Entitlement to an effective date earlier than May 9, 2001, 
for service connection for diabetes mellitus, Type II, and 
secondary conditions, is denied.

An effective date earlier than March 13, 2002 for, an award 
of service connection for erectile dysfunction, is denied.  

An effective date earlier than March 13, 2002, for an award 
of special monthly compensation on account of the loss of use 
of a creative organ is denied.  

An effective date earlier than May 9, 2002 for, an award of 
service connection for bilateral hearing loss, is denied.  

An effective date for a total rating by reason of individual 
unemployability due to service connected disabilities is 
granted to March 28, 2002, but no earlier, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

Entitlement to a 60 percent rating for coronary artery 
disease as of March 28, 2002, but no earlier, is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits, but rating in excess of 60 percent is 
denied.  

A rating in excess of 20 percent for diabetes mellitus is 
denied.  

An increased (compensable) rating for  hypertension is 
denied.  

An increased (compensable) rating for bilateral hearing loss 
is denied.  

An increased (compensable) rating for  erectile dysfunction 
is denied.  

REMAND

The veteran is seeking service connection for peripheral 
neuropathy of his left upper extremity that, he contends, is 
related to a fall that occurred when his legs, which have 
been affected by peripheral neuropathy caused by his diabetes 
mellitus, gave way.  On examination it was reported that he 
had undergone an injury resulting in a wrist fusion as a 
result of this fall.  Medical records associated with this 
accident and subsequent treatment have not been obtained, but 
should be associated with the claims folder.  In addition, 
the veteran is seeking special monthly compensation on 
account of the need for the aid and attendance of another or 
being housebound.  He has not had a special VA examination to 
evaluate his need for aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any needed consent, the 
RO should obtain copies of all 
treatment records associated with the 
veteran's left upper extremity injury.  

2.	The veteran should be scheduled for a 
special VA examination to determine the 
need for the aid and attendance of 
another or of being housebound, and for 
etiology of any left upper extremity 
impairment.  The claims folder should 
be made available for review in 
connection with this examination.  The 
examiner should provide complete 
rationale for all conclusions reached.  
It should be indicated whether there is 
evidence of left upper extremity 
impairment, and if so if it is related 
to service or service connected 
disability.

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


